Sherwood, J.
The charter of the city of'St. Louis authorizes the mayor and assembly ; “To license, tax, and regulate * * * agents * * * real-estate agents and brokers, financial agents and brokers * * * mercantile agents * * * insurance agents * * * and all other business, trades, avocations, or professions whatever * * * to license, tax, regulate, or suppress all occupations, professions, and trades not heretofore enumerated, of whatever name and character.” Under the provisions of ordinance 12,473, a license tax of twenty-five dollars is required of any one acting as agent, solicitor, or canvasser for sewing machines. Section 2, of article 20, of chapter 37, of the Revised Ordinances, makes it a misdemeanor to fail to take out a license as aforesaid. The defendant thus failing was convicted in the district police court, and in the court of criminal correction, and appeals to this court.
I. If the charter of the city authorized the passage of ordinance 12,473, the validity of a subsequent ordinance to punish violations of the former one follows as a matter of course. The charter in this case differs very *633widely from the charter passed upon in City of St. Louis v. Laughlin, 49 Mo. 559; for there, the charter then under consideration was not near so broad in its grant of powers as is the present charter, and it was determined in that case that the profession of law was not ejusdem generis with any of the trades and avocations in the then existing charter, to-wit: “Auctioneers, grocers, merchants, retailers, photographers, artists, agents, porters, runners, drummers,” etc. And that section of the charter concludes with the words, “and in all other business, trades, avocations, and professions whatever.” In the present instance it will be observed that the concluding words are, “all occupations, professions, and trades not heretofore enumerated, of whatever name or character.” . This language is so very comprehensive that no necessity exists to invoke the rule of ejiosdem generis in the case at bar, if the language employed in the concluding words is to have accorded to it its usual signification. But.the very terms of the charter authorize the licensing of “agents,” and'the defendant’s calling falls within the ordinary meaning of that term, if, indeed, it may not properly be included in the term, “mercantile agents,” i. e., those engaged in the sale of commodities.
In City v. Herthel, 88 Mo. 128, this court went further than we are called upon to go in this case, and an ordinance, under the same charter, was held valid which required architects to be licensed, and that term was held, for the purposes of construction, as ejusdem generis with lawyers, doctors, dentists, and artists. In the case before us, it will b‘e noticed that the term, “agents,” is employed as a descriptive word, a word of designation, and embraces all agents. This cáse does not, therefore, really present the feature where general words follow prior particular words, and if it did, the closing words of the section show that it was clearly intended by the charter to confer authority upon the *634city as broad as the closing words of the section already quoted. And no doubt this was done to obviate difficulties which had been encountered in legislating under formfer charters. The ordinances in question, so far as concerns the grounds already considered, must, therefore, be held valid.
II. Ordinance 12,473 is not repugnant to the provisions of section 3, article 10, of our state constitution. That section provides that taxes “shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax.” In City of St. Louis v. Spiegel, 75 Mo. 145, it was ruled that the price charged for a meat-shop license was a tax, and that, therefore, an ordinance was invalid which authorized the imposition of a tax in some parts of the city of one hundred dollars for such a license, while imposing a tax for the same purpose, in another part of the city, of only twenty-five dollars, on the ground that the ordinance in that case made a discrimination between the amounts of. taxation imposed upon the “ same class of subjects.” Here there is no such discrimination; all sewing-machine agents are taxed alike, and this meets the constitutional requirement. City of St. Louis v. Spiegel, supra; Glasgow v. Rowse, 43 Mo. 479; American Union Express Co. v. St. Joseph, 66 Mo. 675; City of St. Louis v. Sternberg, 69 Mo. 289; 2 Dill. Mun. Corp. [3 Ed.] sec. 750. That other agents, agents engaged in other classes of business, are not taxed by the city, does not affect the constitutional principle controlling this case. The only prohibition of the section being discussed is that which forbids inequality, favoritism, to be exercised in imposing taxes upon the ‘ ‘ same class of subjects.” So long as this is not done, the constitution is not infringed, nor the rules of uniformity and equality violated. Cooley on Tax. [2 Ed.] 170, 171, and notes.
III. But it is insisted that the ordinance violates *635section 1, of the fourteenth amendment of the federal constitution, by denying the equal protection of the laws to sewing-machine agents, in that it singles out such agents, and imposes a tax upon them not imposed upon other agents. The saíne observations made in the preceding paragraph of this opinion apply here. No one is denied the equal protection of the laws, upon whose occupation or upon whose property no greater burden is imposed than is imposed upon the same occupation or the same kind of property by the authority levying the-tax. This principle is distinctly recognized in the Railroad Tax cases, 13 Fed. Rep. 733, and cas. cit. If, in this-case, the ordinance in question, had attempted anything in the way of artificial or arbitrary classification, classification in semblance but not in reality, classification! which amounted tp invidious discriminations against persons really belonging to the same class, as in Spiegel ’ s case, supra, then the complaint of the defendant, that he had been denied the equal protection of the laws,, would have had a better foundation than it has at present.
We affirm the judgment.
All concur, except Ray, J., absent. Norton, 0. J., concurs in the result..